DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed on 08/22/2022, is acknowledged.
Applicant has elected with traverse the invention of Group I, claims 1-7, drawn to a composition comprising (i) core-shell microcapsules comprising a core with an active material and a shell comprising a trimethylol propane-adduct of xylylene diisocyanate, (ii) a dispersant comprising pea protein; and (iii) a hydrocolloid comprising gum arabic.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  MPEP § 818.01(a).  
Claims 1-16 are pending in this application.  Claims 8-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-7 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed January 13, 2022, is a continuation-in-part of U.S. Application No. 15/808,845, filed November 9, 2017 and now abandoned, which is a continuation-in-part of PCT/US2017/030729, filed May 3, 2017, which claims benefit of provisional U.S. Application No. 62/331 ,230, filed May 3, 2016.  The effective filing date of the instant claims is 01/13/2022.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (70 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises references on foreign applications and/or publications (e.g., Para. 0003, 0005-0008, 0019, 0028, 0038-0039, 0084, 0095, 00100, 00101, 00111).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  Further, it is noted that the publications recited in the instant application should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  Appropriate correction is required.
Specification comprises multiple trademark/trade names to identify the compounds involved (e.g., Para. 0025, 0042, 0056, 0058, 0075, 0104).  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  Further, the use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  Further, relationship between a trademark/trade name and the product it identifies is sometimes indefinite, uncertain, and arbitrary.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark.  In patent Specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.  Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).  In the present case, physical and/or chemical characteristic of said compounds need to be identified by scientific or other explanatory language.  MPEP 608.01(v); 2173.05(u).  Revision is required.
The data provided in the specification are unclear, given that the data are shown with and without units of measurements, e.g., “0.1 to 1000 µm”, etc.  (e.g., Para. 0074).  Appropriate correction is required.
Specification recites the parameter ClogP (e.g., Para. 0088), but does not provide the definition for said parameter.  In the present case, it is unclear if said parameter implies “a calculated logP” or implies a specific method of calculation/prediction of logP (see Mannhold et al. cited herein).  Further, the specification teaches “a ClogP of −2 or greater (0 or greater and 2 or greater)”, and it is not clear what logP values should be used.  Clarification is required. 

Drawings
The drawings are objected to because in Fig. 1 the “y-axis” is not identified/defined.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement, filed on 10/08/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  It is suggested that in claim 1 the limitation “having a mean diameter of 1 to 100 microns” should be corrected to “having a mean diameter within the range of from 1 micron to 100 micron” for clarity.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “core-shell microcapsule composition” that is not reasonably clear.  In the present case, it is unclear what is claimed – a composition comprising core-shell microcapsules, OR a composition/structure of microcapsules consisting of a core and a shell.  To this point, it is noted that the instant specification teaches a preparation of a slurry comprising core-shell microparticles in combination with other additives (Para. 0012; Examples). Therefore, clarification is required.  
Claim 1 recites the limitation “microcapsules having a mean diameter of 1 to 100 microns” that is unclear and indefinite.  To this point, it is noted that where a claimed value (i.e., microcapsule diameter) varies with its method of measurement and several alternative methods of measurement are available (see Wikipedia), the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Without knowing these parameters, the metes and bounds of the claimed subject matter are not reasonably clear.  Clarification is required.
Claims 2-7 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sasaki et al., WO 2020/131875 A2 (pub. date 06/25/2020; cited in IDS; hereinafter referred to as Sasaki).
Sasaki teaches microcapsule compositions that include: 
(a) microcapsules having a diameter of 0.2-100 µm (Abstract; Para. 0016, 0020 as applied to claim 1); wherein the microcapsules have a core comprising an active material such as a fragrance, a malodor counteractive agent (Para. 0009, 0014 as applied to claims 1, 5); and a wall comprising 0.1-3 % of trimethylol propane-adduct of xylylene diisocyanate (Para. 0009-0010, 0012 as applied to claims 1, 4);  
(b)  2-20 % of a pea protein, e.g., denatured pea protein (Para. 0010-0011, 0037, 0044 as applied to claim 1);  and 
(c)  gum arabic as a capsule formulation aid (Para. 0088, 0091, 00101 as applied to claim 1).
Sasaki further teaches that said microcapsules compositions may also include xanthan gum as a surfactant, a processing aid, a suspending aid, a stabilizer, or a structurant (Para. 0018, 0088, 00157, 00172, 00189 as applied to claims 2, 3).  
Sasaki teaches that said microcapsules compositions can be used in such consumer products as a fabric softener, a fabric refresher, a liquid laundry detergent, etc. (Para. 0022 as applied to claims 6, 7).
Therefore, the cited reference discloses microcapsule compositions, which appear to be identical to the presently claimed subject matter.  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the microcapsule compositions as taught by Sasaki to be used in various consumer products.  One would do so with expectation of beneficial results, because Sasaki teaches microcapsule compositions that can be used in a large variety of consumer products and possess desirable properties such as high perceived olfactory intensity, great stability, and that are friendly to the environment.  Accordingly, the claimed invention as a whole is at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 17/416,085; (2) copending Application No. 17/416,096; (3) copending Application No. 17/314,314;  (4) copending Application No. 16/334,038;  (5)  copending Application No. 16/312,307; 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A microcapsule composition comprising (i) core-shell microcapsules having a diameter of 0.2-100 μm;  wherein the core contains fragrance, malodor counteractant, or a combination thereof as an active material; and the wall comprising a trimethylol propane-adduct of xylylene diisocyanate; and (ii) native or denatured protein, gum arabic, xanthan gum; and wherein (iii) the microcapsule composition is used in a consumer product, i.e., a fabric softener, a fabric refresher, a liquid laundry detergent.  Specifications of said applications teach the use of pea protein.  This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615